4
                       '

                                       No. 11901

          I N THE SUPREME C U T O T E STATE O MONTANA
                           OR    F H         F




VICTOR PEASE, e t a l , ,

                                P l a i n t i f f s and Respondents,
       -vs   -
LAULETTE L. HANSEN, e t a l . ,

                                Defendants and R.espondent9,
       -VS   -
THEODORE CARKULIS, e t a l . ,

                                Defendants and A p p e l l a n t s .



Appeal from:        D i s t r i c t Court o f t h e Eighth J u d i c i a l District,
                    Honorable Paul G. H a t f i e l d , Judge p r e s i d i n g .

Counsel of Record :

       For A p p e l l a n t s :

                 Thomas H Mahan argued, Helena, Montana,
                         .

       For Respondents:


                  Montana   .
                 J. Fred Bourdeau, County Attorney, Great F a l l s ,

                 James R. Walsh, Deputy County Attorney, argued,
                  Great F a l l s , Montana.
                 Robert B. G i l l a n , Great F a l l s , Montana.



                                                  Submitted:       February 1 7 , 1972

                                                    Decided :     MAR 10 1972
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.


             On March 16, 1970, p l a i n t i f f V i c t o r Pease f i l e d a com-

p l a i n t i n t h e d i s t r i c t court of the eighth j u d i c i a l d i s t r i c t ,

Cascade County, seeking a judgment d e c l a r i n g s e c t i o n 71-302,

R.C.M.      1947 ( E l i g i b i l i t y requirements f o r g e n e r a l r e l i e f ) , and

S e c t i o n 4561-2, Montana Department of P u b l i c Welfare Manual Volume

I V ( P o l i c i e s and P r o c e d u r e s ) , u n c o n s t i t u t i o n a l , i n t h a t t h e r e s i -

dency requirements f o r w e l f a r e e l i g i b i l i t y t h e r e i n v i o l a t e t h e

p r o v i s i o n s of t h e F o u r t e e n t h Amendment of t h e United S t a t e s Con-

stitution.          Pease f u r t h e r sought a permanent i n j u n c t i o n r e s t r a i n i n g

t h e defendants from e n f o r c i n g t h e dura t i o n a 1 r e s i d e n c y r e q u i r e -

ments of t h e s t a t u t e and r e g u l a t i o n .

             On June 17, 1970, t h e d i s t r i c t c o u r t e n t e r e d f i n d i n g s

o f f a c t , conclusions o f law, o r d e r , judgment and d e c r e e , wherein

i t found t h a t , indeed, t h e r e s i d e n c e requirements of t h e s t a t u t e

and r e g u l a t i o n were v i o l a t i v e of t h e F o u r t e e n t h Amendment of t h e

United S t a t e s C o n s t i t u t i o n and c i t e d Shapiro v . Thompson, 394

U.S. 618, 89 S.Ct. 1322, 22 L Ed 2d 600.                               However, t h e d i s t r i c t

c o u r t made a d i s t i n c t i o n between t h e e f f e c t of t h e s t a t u t e and

r e g u l a t i o n on t h e two defendant w e l f a r e a g e n c i e s .             It h e l d t h e

s t a t u t e and r e g u l a t i o n were u n c o n s t i t u t i o n a l i n s o f a r a s they con-

d i t i o n e d g e n e r a l r e l i e f a s s i s t a n c e on a dura t i o n a b r e s i d e n c y r e -

quirement but t h a t t h e s t a t u t e and r e g u l a t i o n were c o n s t i t u t i o n a 1

a s "a proper method of e s t a b l i s h i n g t h e p r o p o r t i o n a t e s h a r e o f

s o c i a l r e l i e f t o be provided by t h e i n d i v i d u a l c o u n t i e s . "

             The d i s t r i c t c o u r t " p e r p e t u a l l y enjoined" defendants

from ''enforcing t h e one y e a r residency requirement" contained i n

t h e s t a t u t e and r e g u l a t i o n but determined t h a t t h e s t a t u t e and

r e g u l a t i o n were p e r m i s s i b l e p r o h i b i t i o n s on t h e payment of g e n e r a l
r e l i e f from county poor funds and t h a t a l l a p p l i c a t i o n s received

by t h e county, where t h e a p p l i c a n t had n o t s a t i s f i e d t h e one y e a r

residency requirement, were t o be forwarded t o t h e s t a t e d e p a r t -

men t o f p u b l i c w e l f a r e f o r payment.

             The d i s t r i c t c o u r t ' s r u l i n g was appealed t o t h i s Court

and i n r e v e r s i n g t h i s Court s t a t e d i n Pease v. Hansen, 157 Mont. 99,

483 P.2d 720, 722, 28 S t . Rep. 309,312:

            "We cannot a g r e e w i t h t h e d i s t r i c t c o u r t t h a t
            Shapiro i s c o n t r o l l i n g i n t h e s i t u a t i o n p r e v a i l i n g
            h e r e because t h i s c a s e does n o t involve any f e d e r a l l y
            a s s i s t e d program. "

             Since t h i s Court r e v e r s e d t h e d i s t r i c t c o u r t r u l i n g

t h e b a s i s of t h e c o n s t i t u t i o n a l q u e s t i o n , we f e l t no n e c e s s i t y t o

d i s c u s s t h e second i s s u e presented---which agency, s t a t e o r county,

should pay g e n e r a l r e l i e f f o r t h e i n i t i a l one y e a r p e r i o d .

            O November 16, 1971, t h e United S t a t e s Supreme Court
             n

r e v e r s e d t h i s Court and s t a t e d i n Pease v. Hansen,                         U.S.              9




            "Whether a w e l f a r e program i s o r i s n o t f e d e r a l l y
            funded i s i r r e l e v a n t t o t h e c o n s t i t u t i o n a l p r i n c i p l e s
            enunciated i n Shapiro v. .Thompson, 394 U.S. 618."

            I n view of t h e d e c i s i o n of t h e United S t a t e s Supreme

Court on t h e f i r s t i s s u e , t h i s Court ordered a r e t u r n                     remittitur

s o t h a t a r e h e a r i n g could be s e t a s t o t h e second issue---who                        shall

pay.     Oral argument was heard on February 17, 1972, w i t h n e i t h e r

p a r t y s u b m i t t i n g supplementary b r i e f s .

            The i s s u e b e f o r e us now i s c l e a r :          since neither the

s t a t e n o r t h e county can deny g e n e r a l r e l i e f a s s i s t a n c e t o an

applicant f o r f a i l u r e t o s a t i s f y a durational residency require-

ment, i s t h e county o b l i g a t e d          t o s a t i s f y such payment o u t of

t h e county poor fund o r i s t h e s t a t e o b l i g a t e d t h e r e f o r ?
             F i r s t , we determine which agency has t h e duty o r

r e s p o n s i b i l i t y f o r providing g e n e r a l r e l i e f a s s i s t a n c e .   Article

X, Sec. 5 of t h e Montana C o n s t i t u t i o n provides:

             "The s e v e r a l c o u n t i e s of t h e s t a t e s h a l l provide
             a s may be p r e s c r i b e d by law f o r t h o s e i n h a b i t a n t s ,
             who, by reason o f a g e , i n f i r m i t y o r m i s f o r t u n e ,
             may have claims upon t h e sympathy and a i d of
             s o c i e t y . 11

             It would appear t h a t t h e Montana C o n s t i t u t i o n p l a c e s t h e

burden of providing f o r t h e aged, inf&rm and u n f o r t u n a t e upon t h e

counties.         N e v e r t h e l e s s , t h e e x t e n t of t h a t burden i s c o n d i t i o n e d

by t h e phrase "as may be p r e s c r i b e d by;dawl'. I n S t a t e ex r e l .

Wilson v . Weir, 106 Mont. 526, 533, 79 P.2d 305, t h i s Court s a i d :

             "The words ' a s may be p r e s c r i b e d by l a q ' a s used
             i n t h i s s e c t i o n , mean a s may be p r e s c r i b e d by Act
             of t h e l e g i s l a t i v e assembly. 11

             I n Jones v . Cooney, 8 1 Mont. 340, 344, 263 P. 429, t h e

Court s a i d :

            "As t h i s c o n s t i t u t i o n a l d e c l a r a t i o n i s n o t s e l f -
            executing t h e measure of r e l i e f which may be
            f u r n i s h e d n e c e s s a r i l y depends upon s t a t u t e s en-
            a c t e d t o c a r r y o u t t h e benevolent purpose expressed. "

            Defendant Cascade County Department of Public Welfare

argues t h a t i n o r d e r f o r t h e county t o be o b l i g a t e d t o pay g e n e r a l

r e l i e f a s s i s t a n c e t o t h e new c l a s s o f a p p l i c a n t s c r e a t e d a s a

r e s u l t o f Pease, t h e r e must be s p e c i f i c s t a t u t o r y law s o d i r e c t i n g .

It f u r t h e r argues t h a t s e c t i o n 71-302, R.C.M.                1947, s p e c i f i c a l l y

p r o h i b i t s payment by t h e county t o a p p l i c a n t s who have n o t r e -

s i d e d i n t h e county f o r a t l e a s t one y e a r and t h a t Pease does

n o t p r o h i b i t t h i s l i m i t a t i o n on county funds, a s long a s t h e

a p p l i c a n t i s paid by t h e s t a t e .

            It f u r t h e r argues t h a t s e c t i o n 71-309, R.C.M.                 1947,

commands payment only t o r e s i d e n t s o f t h e county and a p p l i c a n t s
    who have n o t r e s i d e d w i t h i n t h e county f o r a one y e a r p e r i o d

    a r e not residents.             This s e c t i o n i s a p r o h i b i t i o n on t h e ex-

    p e n d i t u r e o f county funds, but i t i n no way r e s t r i c t s payment

    by t h e s t a t e nor does i t i n f r i n g e upon t h e c o n s t i t u t i o n a l r i g h t s

    o f t h e i n d i v i d u a l a p p l i c a n t , s i n c e such a p p l i c a n t can be paid by

    the state.

                Another argument advanced by t h e county, a l t h o u g h n o t

    documented, i s t h a t Cascade County i s a l r e a d y taxed t o t h e

  maximum (17 m i l l s ) and t h e a n t i c i p a t e d i n c r e a s e i n a p p l i c a n t s a s

  a r e s u l t of Pease w i l l p l a c e an a d d i t i o n a l burden on t h e county.

  F u r t h e r , t h e r e i s a d i s p a r i t y among t h e 56 c o u n t i e s of t h e s t a t e

   i n t h e amount of t a x levy needed t o fund t h e i r p a r t i c u l a r w e l f a r e

  programs.

                Shapiro and Pease              have c r e a t e d a new c l a s s o f i n d i g e n t s ,

  t h e t r a n s i e n t and migrant i n d i g e n t h e r e t o f o r e n o t provided f o r by

  our s t a t u t e s   .   While t h e l e g i s l a t u r e d i d a n t i c i p a t e and provide

  f o r t r a n s i e n t s t r a v e l i n g through t h e s t a t e who a r e i n j u r e d and i n

  need of medical treatment and h o s p i t a l i z a t i o n ( s e c t i o n 71-308, R.

  C.M.    1947), i t understandably f a i l e d t o a n t i c i p a t e t h a t t h e United

 S t a t e s Supreme Court would n u l l i f y a l l s t a t e w e l f a r e r e s i d e n c y

 requirement s t a t u t e s ,        I n s o doing t h a t Court c r e a t e d a g r e a t d i s -

 p a r i t y among t h e s e v e r a l c o u n t i e s i n regard t o t a x l e v i e s t o support

 county g e n e r a l w e l f a r e programs.

                Defendant Montana S t a t e Department of Public Welfare argues

t h a t without s t a t u t o r y p r o v i s i o n we must look t o A r t i c l e X, Sec. 5

of t h e Montana C o n s t i t u t i o n , thus p u t t i n g t h e burden on t h e county.

I t a r g u e s t h a t Shapiro a n n u l l e d a l l residency requirements, s t a t e

and county.        With t h i s argument we cannot a g r e e .               Rather, we hold t h e

l e g i s l a t u r e can provide r e s i d e n c y requirements f o r county r e s i d e n c e ,

a s i t h a s , and where no provision^ has been made t o c a r e f o r t h e
t r a n s i e n t , migrant i n d i g e n t t h e s t a t e must provide u n t i l such time

a s t h e i n d i g e n t has e s t a b l i s h e d residency i n a e o u n t y , a s provided

by law. Residency is a m a t t e r c o n t r o l l e d by t h e l e g i s l a t u r e .     The

l e g i s l a t u r e has provided g u i d e l i n e s f o r r e s i d e n c y requirements i n a

number of c a t a g o r i e s , such a s :

       R.C.M.    1947, S e c t i o n 11-710      -
                                               714---Mayor,Alderman, r e q u i r a n e n t s
                                     11-1814-------- Requirements, members o f
                                                     police force
                                     21-134      --------
                                                     P l a i n t i f f i n divorce action
                                     23-522      --------
                                                     Elections, rules f o r deter-
                                                     mining v o t i n g and r e g i s t r a -
                                                     tion
                                     59-304      --------
                                                     Certain o f f i c e r s a t s e a t of
                                                     government
                                     59-306      --------
                                                     Judicial officers, restrictions
                                                     on
                                     59-304-308----- P u b l i c o f f i c e r s , r e s t r i c t i o n s
                                     61-121      --------
                                                     C h i l d , p a r e n t t o determine
                                     71-209     --------
                                                     Requirements, s t a t e , county
                                                     personnel
                                     71-302     --------
                                                     Requirements f o r genera 1
                                                     relief
                                     82-1306-------- Executive, r e s i d e n c e
                                     83-302     --------
                                                     Qualifications f o r citizen-
                                                     ship
                                     83-303     --------
                                                     Rules f o r determining
                                     83-403     --------
                                                     A l l e g i a n c e , how renounced
                                     93-703          D i s t r i c t Judges
                                     93-704     --------
                                                     J u s t i c e s of Peace, where
                                     93-2904
                                     93-6601
                                                 -------
                                                     Venue determined by r e s i d e n c e
                                                 -------
                                                     Justice courts, actions in.

           Chief J u s t i c e James T. Harrison, speaking f o r t h e Court i n

S t a t e ex r e l . Lewis and C l a r k County v . Board o f P u b l i c Welfare,

141 Mont. 209, 211, 376 P.2d 1002, a c a s e involving a d i s p u t e between

t h e s t a t e and county w e l f a r e boards involving a n i n j u r e d t r a n s i e n t

female, s a i d :

           "* * *        t h e Board i s empowered t o promulgate r u l e s
           and r e g u l a t i o n s t o e f f e c t u a t e t h e p o l i c i e s of t h e
           Welfare Act ( s e e R.C.M.1947, $ 71-2041, and o f t t i m e s
           a r u l e of thumb, such a s t h e f o u r t e e n day r e g u l a t i o n ,
           may s e r v e t h i s end. However, such a r u l e of thumb,
           w h i l e undoubtedly e f f e c t i v e i n t h e m a j o r i t y of c a s e s ,
           i s simply unworkable i n c e r t a i n e x c e p t i o n a l s i t u a t i o n s ,
           t h i s being one o f them. Here we have a wandering
           t h i r t e e n year o l d c h i l d incapable o f e s t a b l i s h i n g a
           r e s i d e n c e i n Montana, R.C.M. 1947, $ 83-303, subd.6;
            s h e had no means o f s u p p o r t and roamed from p l a c e
            t o p l a c e i n Helena f o r approximately one month.
            Would t h e Board s a y t h a t a n o n - r e s i d e n t t o u r i s t who
            s p e n t more than f o u r t e e n days v i s i t i n g t h e parks i n
            Montana ceased t o be a t r a n s i e n t when h e had been i n
            t h i s s t a t e more than f o u r t e e n days? W t h i n k n o t , n o r
                                                                             e
            do we t h i n k t h a t t h e g i r l i n t h i s c a s e ceased t o be a
            t r a n s i e n t a f t e r t h e e x p i r a t i o n of f o u r t e e n days. 1 1

            Here, we have a somewhat s i m i l a r s i t u a t i o n - - a n i n d i g e n t

who, u n t i l S h a p i r o , could n o t become a r e s i d e n t e l i g i b l e f o r wel-

f a r e a s s i s t a n c e u n t i l he had been a r e s i d e n t of Montana f o r a y e a r .

He was caught between claims o f t h e S t a t e Welfare Board and t h e

County Welfare Board t h a t t h e o t h e r was o b l i g a t e d f o r h i s a s s i s t a n c e .

He became a r e s i d e n t of Montana f o r g e n e r a l w e l f a r e purposes by

a c t i o n of t h e United S t a t e s Supreme Court, but n o t of t h e county

wherein he i s l o c a t e d u n t i l a f t e r r e s i d i n g i n t h a t county f o r one

year.      In t h e meantime, h i s g e n e r a l w e l f a r e needs a r e t h e o b l i g a t i o n

of t h e s t a t e .

            The judgment o f t h e d i s t r i c t c o u r t i s a f f i r m e d .




         ssociate Justices



      Hon. Jack Shanstrom, D i s t r i c t
      Judge, s i t t i n g f o r J u s t i c e Wesley


        Mr. J u s t i c e Gene B . Daly took no p a r t i n t h i s cause.